Citation Nr: 1440784	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  12-03 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania



THE ISSUE

Whether the Veteran's widow was entitled to payment of VA improved death pension benefits for the period from March 2009 to November 2009, for accrued benefits purposes.



ATTORNEY FOR THE BOARD

A. Barone, Counsel




INTRODUCTION

The Veteran had active service from March 1941 to July 1945; he died in November 1986, leaving behind a widow.  The Veteran's widow died in November 2009.  The appellant is the widow's son, and paid final and burial expenses for her.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO).  The appellant's February 2012 substantive appeal indicated that he may want a Board hearing in this case.  Documentation of record reflects that in October 2012 the RO contacted the appellant to clarify his intentions; it is noted that he expressed that "he would not like a hearing at this time and he would like his appeal to be certified to BVA."


FINDINGS OF FACT

1.  The Veteran died in November 1986; the Veteran's widow died in November 2009.

2.  An October 2007 RO decision awarded death pension benefits to the Veteran's widow (as the surviving spouse) effective from January 2007.

3.  The RO suspended the Veteran's widow's pension payments effective from March 2009 upon determining that VA had not received a 2008 Improved Pension Eligibility Verification Report (EVR) to demonstrate ongoing eligibility.

4.  When she died in November 2009, the Veteran's widow had a pending claim to the extent that the RO was still actively awaiting an Improved Pension Eligibility Verification Report (EVR) to consider her ongoing eligibility to the pension payments; the appellant filed a timely claim for accrued benefits.

5.  No EVR (or equivalent report of necessary information) pertaining to the Veteran's widow for any period following the March 2009 suspension of her pension benefit payments was of record at the time of her death; there was no information of record at the time of her death showing eligibility for pension benefits for that period.


CONCLUSION OF LAW

The Veteran's widow was not entitled to payment of pension benefits for the period from March 2009 until she died, and accrued benefits based on such entitlement are not warranted.  38 U.S.C.A. §§ 1503, 1521, 5107 (West 2002); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 3.272, 3.273, 3.661(b)(2) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duties to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In claims of entitlement to benefits for accrued benefits purposes, under 38 C.F.R. § 3.1000(a), basic entitlement to benefits due and unpaid on death of a beneficiary requires that the underlying claim be based on evidence in the file at the date of death of the beneficiary, including evidence constructively of record.  Therefore, as all evidence needed to adjudicate the claim for accrued benefits is of record, the Board concludes that no further action is necessary with respect to VA's duties under VCAA.

Because no reasonable possibility exists that further notice or assistance would aid in substantiating this claim, any deficiency in VCAA notice or assistance is rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  The appellant was provided the text of pertinent regulations in an December 2011 statement of the case (SOC).

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Periodic monetary benefits under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death and due and unpaid, shall, upon the death of such individual be paid as follows: Upon the death of a Veteran to the living person first listed below: (A) The Veteran's spouse; (B) The Veteran's children (in equal shares); (C) The Veteran's dependent parents (in equal shares).  Upon the death of a widow or remarried surviving spouse, to the children of the deceased veteran.  In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of the last sickness and burial.  38 U.S.C.A. § 5121(a)(2), (3), (5); 38 C.F.R. § 3.1000(a), (2).  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c).

The entitlement of an accrued benefits claimant is derived from the deceased individual's entitlement, and the accrued benefits claimant cannot be entitled to a greater benefit than the deceased individual would have received had he or she lived.  The claimant takes the deceased individual's claim as it stands at the time of the individual's death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  "[F]or a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  The Board emphasizes that by statute, entitlement to accrued benefits must be based on evidence in the file at the time of death, or evidence, such as VA records, deemed to be of record at that time.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; see also Jones v. Brown, 8 Vet. App. 558, 560 (1996).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims file on or before the date of death.  38 C.F.R. § 3.1000(d)(4).

A number of key facts are not in dispute.  The Veteran's widow was in receipt of death pension benefits as the Veteran's surviving spouse (awarded in an October 2007 RO determination), effective from January 2007.  Her pension payments were suspended in February 2009 (as acknowledged by the appellant in his February 2010 claim documented in Virtual VA), effective from March 2009 (as recorded by the RO in an October 2009 "VA 20-6560 Notice of Benefit Payment" documented in Virtual VA).  The RO suspended the benefits upon determining that VA had not received a 2008 Improved Pension Eligibility Verification Report (EVR) from the Veteran's widow to demonstrate ongoing eligibility to the pension payments (as explained in the RO's December 2011 SOC).  See 38 C.F.R. § 3.661(b)(2) (providing for discontinuance of improved pension for failure to return EVR, effective the first day of the 12-month annualization period for which income (and net worth in an improved pension case) was to be reported or the effective date of the award, whichever is the later date). 

The Veteran's widow died in November 2009.  At the time of her death, she was not receiving any periodic benefits from VA.

The threshold question that must be addressed here is whether the Veteran's widow was receiving, entitled to receive but had unpaid, or had a claim before VA pending for any periodic VA benefit.  The Veteran's widow had previously established entitlement to receive periodic death pension benefits, but had already received such benefits up to the date payments were suspended on the basis that no EVR had been submitted to establish ongoing eligibility.  Thus, she was not receiving periodic VA benefits at the time of her death and she had not formally established entitlement to unpaid benefits at the time of her death.  However, for the purposes of this analysis only, the Board shall consider the suspended status of the Veteran's widow's benefits (with the RO awaiting information to resolve the matter) as effectively constituting a pending claim / adjudication at the time of her death.  The pending claim recognized by the Board is limited to the RO's waiting for an EVR from the Veteran's widow (the RO explained,  in the December 2011 SOC, that it was "reviewing her claim because we still did not receive the Eligibility Verification Report").

The Board will now proceed to considering whether the evidence of record at the time of the Veteran's widow's death establishes entitlement to the sought additional payment of death pension benefits.  The Board finds that the evidence of record at the time of the Veteran's widow's death does not establish such entitlement.

Improved death pension under Public Law 95-588 is a monthly benefit payable by VA to a surviving spouse and children of the veteran.  Specifically, the law provides that the Secretary shall pay to the surviving spouse of each veteran who served for ninety (90) days or more during a period of war or who at the time of death was receiving or entitled to receive compensation or retirement pay for a service- connected disability, pension at the rate prescribed by law and reduced by the surviving spouse's annual income.  38 U.S.C.A. §§ 101(12), 1521(j), 1541(a); 38 C.F.R. §§ 3.3(b)(4), 3.23.

Death pension benefits are contingent on income.  Payments of these pension benefits are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable income.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§  3.3, 3.24.  In determining annual income, all payments of any kind or from any source (including salary, retirement, or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a).  Social Security benefits are not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income.  Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid, may be excluded from an individual's income for the same 12-month annualization period, to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).  There are other specific exclusions from countable income, not pertinent to the matter at hand.

For the Board to find that the Veteran's widow was entitled to receive additional unpaid pension benefit payments at the time of her death, there must be some evidence for consideration presenting her pertinent financial information showing such entitlement.  The only such evidence the Board may consider in this accrued benefits claim is the evidence that was of record at the time of the Veteran's widow's death.  Unfortunately, review of the documentation of record reveals no financial or income information pertinent to the period from March 2009 onward was of record at the time of the Veteran's widow's death.


The appellant's contentions feature his belief that it is likely that an EVR was submitted to VA prior to the Veteran's widow's death.  He does not allege, including in his February 2012 correspondence, that he has any direct knowledge of a pertinent EVR being submitted to VA; he argues that he was under the impression that such a form had been submitted.  He has submitted copies of two identical standardized letters sent by VA to the Veteran's widow (one dated in November 2009 and the other in February 2010) that include the statement: "We have received your application for benefits."  The appellant argues that this line suggests that the RO was acknowledging receipt of the EVR.  However, neither the standardized language regarding "your application for benefits" nor any other language in the letter refers to receipt of an EVR.  The RO explained in the December 2011 SOC that the first letter "was sent because we were reviewing her claim because we still did not receive the Eligibility Verification Report."  The RO explained in the September 2012 supplemental SOC (SSOC) that the second letter was also "a computer generated letter," and was "sent because there was a claim pending to stop [the Veteran's widow's] benefits after we received notification of her death."  The Board finds the explanations presented in the SOC and SSOC to be adequate and dispositive on the question of whether the RO had acknowledged receipt of an EVR (as the RO presumably would be most knowledgeable party regarding the nature and purpose of their own correspondence).  

The Board notes that there is a "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties.  See Butler v. Principi, 244 F.3d 1337, 1340 (2001).  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)); see also Schoolman v. West, 12 Vet. App. 307, 310 (1999) ("'clear evidence to the contrary' is required to rebut the presumption of regularity, i.e., the presumption that the notice was sent in the regular course of government action.").  The Board accordingly presumes that if an EVR for the Veteran's widow was sent to VA, that document would have been appropriately processed and associated with the correct file.  The appellant has offered speculation, but no probative evidence to the contrary.  Although the Board finds no reason to question the sincerity of the appellant's beliefs expressed in his statements, he does not indicate that he has direct knowledge of a pertinent EVR being sent to VA; he merely infers that an EVR must have been sent to VA based upon observations including his interpretation of the correspondence from the RO, his belief that the nursing home should have submitted the EVR, and his recollection of getting assurances from a case worker that he "thought everything was taken care of, but wasn't on site recently," (described on the February 2012 VA Form 9).

The appellant suggests that "maybe these forms are still in someone's office," suggesting they may have been received by VA but not been timely or properly processed.  The Board finds no clear evidence sufficient to rebut the presumption of regularity.  The Board otherwise finds no evidence of financial / income information of record at the time of the Veteran's widow's death that could serve as a basis for establishing eligibility to the sought unpaid pension payments.  In the absence of any basis for establishing eligibility to the sought pension payments within the evidence of record at the time of the Veteran's widow's death, there can be no basis for an award of accrued benefits to the appellant deriving from such pension benefits.

To the extent that the appellant's contentions include suggestions that the suspension of the Veteran's widow's pension benefit payments was itself improper, that matter is not an issue on appeal before the Board and is not for consideration as part of this accrued benefits claim.  There was no pending claim concerning the procedural propriety of the RO suspending the benefit payments at the time of the Veteran's widow's death.  The pending claim recognized by the Board was limited to the RO waiting for an EVR from the Veteran's widow ("reviewing her claim because we still did not receive the Eligibility Verification Report," as explained by the RO in the December 2011 SOC).

The appellant has also requested award of the sought accrued benefits on an equitable basis (i.e., a sense of fairness and just due), "asking the Board to look at this as an oversight of paperwork + approvals and reconsider the decision.  The monies will be used to pay for her headstone + misc personal bills I had submitted."  The appellant asserted that "I am not at fault, nor my mom," and cites difficulties involving a case worker who "didn't follow up on it," that his mother may not have understood an EVR request if she had received it, that the nursing home may have been late in responding to correspondence, and that he feels that he did not receive clear communication from VA which may have allowed him to address the matter during the Veteran's widow's lifetime.  The Board understands the appellant's contentions and sympathizes.  However, the Board may only grant entitlement to VA benefits authorized by law, and does not have authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994) ("no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).  While the Board may be sympathetic to the appellant's claim, there can be no award of the accrued benefits he seeks without supportive evidence of record at the time of the Veteran's widow's death.

In sum, the evidence of record at the time of the death of the Veteran's widow simply did not include the financial information necessary to establish her continuing entitlement to payment of VA death pension benefits.  Under these circumstances, her eligibility to such benefits for the period from March 2009 to the time of her death was not established, and there is no accrued benefit that may be awarded to the appellant.




ORDER

The appeal to establish that the Veteran's widow was entitled to payment of VA improved death pension benefits for the period from March 2009 to November 2009, for the purpose of establishing the appellant's entitlement to accrued benefits purposes, is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


